                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 18-cv-0047-WJM-KMT

ANNEMICHELLE JOHNSON,

      Plaintiff,

v.

GOLD’S GYM ROCKIES, LLC,

      Defendant.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


      Plaintiff AnneMichelle Johnson (“Plaintiff”) brings this premises liability action

against Defendant Gold’s Gym Rockies, LLC (“Defendant”) pursuant to the Colorado

Premises Liability Act (“CPLA”; Colo. Rev. Stat. §13-21-115) for back injuries she

allegedly sustained when she attempted to use a broken rowing machine. (ECF No. 7.)

This matter is before the Court on Defendant’s Motion for Summary Judgment (the

“Motion”; ECF No. 28). For the reasons set forth below, the Court grants the Motion.

                                   I. BACKGROUND

      The following factual summary, viewed in the light most favorable to the

nonmoving party, is largely based on the parties’ briefs on the Motion and documents

submitted in support. These facts are undisputed unless attributed to a party.

      Defendant operates fitness clubs in Colorado Springs, Colorado. (ECF No. 28 at

1.) Among these clubs is “Gold’s Gym Colorado Springs (Rustic Hills)” (the “Gym”).

(ECF No. 11 at 2, ¶ 3.) Plaintiff joined the Gym on May 25, 2015, by executing the
“Gold’s Gym Membership Agreement” (the “Membership Agreement”; ECF No. 28-1 at

3–4). (ECF No. 28 at 1.) The Membership Agreement contained two exculpatory

provisions which provided, in pertinent part, as follows:

              WAIVER OF LIABILITY: MEMBER ACKNOWLEDGES
              THAT THE USE OF GOLD’S GYM’S FACILITIES [AND]
              EQUIPMENT . . . INVOLVES AN INHERENT RISK OF
              PERSONAL INJURY TO MEMBER. . . . MEMBER
              VOLUNTARILY AGREES TO ASSUME ALL RISKS OF
              PERSONAL INJURY TO MEMBER . . . AND WAIVES ANY
              AND ALL CLAIMS OR ACTIONS THAT MEMBER MAY
              HAVE AGAINST GOLD’S GYM . . . FOR ANY SUCH
              PERSONAL INJURY . . . INCLUDING, WITHOUT
              LIMITATION: (I) INJURIES ARISING FROM USE OF ANY
              EXERCISE EQUIPMENT [OR] MACHINES . . . ; (III)
              INJURIES ARISING FROM GOLD’S GYM’S
              NEGLIGENCE, WHETHER DIRECT OR INDIRECT; (IV)
              INJURIES . . . RESULTING FROM EXERCISING AT ANY
              GOLD’S GYM, INCLUDING . . . SPRAINS, BROKEN
              BONES AND TORN OR DAMAGED MUSCLES,
              LIGAMENTS OR TENDONS . . . .

              ASSUMPTION OF RISK AND INDEMNIFICATION: Member
              acknowledges that [ ] Gold’s Gym does not manufacture any
              of the fitness or other equipment at its facilities . . . ;
              accordingly, [ ] Gold’s Gym . . . shall [not] be held liable for
              any such defective equipment. . . . Member shall indemnify
              Gold’s Gym . . . and save and hold [it] harmless against and
              pay on behalf of or reimburse [Gold’s Gym] as and when
              incurred for any losses which [Gold’s Gym] may suffer,
              sustain or become subject to, as a result of, in connection
              with, relating or incidental to or by virtue of any claim that is
              the subject of the waiver set forth above.

(The “Exculpatory Provisions”; ECF No. 28-1 at 4 (emphasis in original).)

       On January 5, 2016, Plaintiff was exercising at the Gym when she allegedly

injured herself. The following is Plaintiff’s account of the events that led up to her

alleged injury:


                                             2
              [Plaintiff] was alone in an area of exercise machines for
              approximately 14 or 15 minutes, and sat down on a seated
              cable rowing machine as part of her workout. She placed
              the pin at her regular weight of 60 pounds, sat down on the
              machine, put her feet in the stirrups, and pulled back
              vigorously. The weight stack did not move, and she felt a
              pop in her back.

              [Plaintiff reduced the weight to 40 pounds and] pulled again,
              with the weight stack again not moving. [Plaintiff] then took
              the pin out, freeing the machine from the weight stack, and
              pulled again in a seated position. The machine was freed
              from the weight stack and the bar should have easily moved.

              The bar did not move at all, and at that point [Plaintiff]
              realized the machine was broken. . . . Shortly after this,
              [Defendant’s] employee came over to the seated cable
              rowing machine and told Plaintiff that the machine was
              broken and he was there to fix it.

(ECF Nos. 7 at 2, ¶¶ 7–8 & 29 at 2.) As a result of her using the broken rowing

machine, Plaintiff alleges that she suffered severe back injuries. (ECF No. 7 at 2, ¶ 9.)

       Plaintiff initially filed this action on December 19, 2017, in El Paso County District

Court. (ECF No. 1-1.) On January 8, 2018, Defendant removed the action to this Court

on the basis of diversity jurisdiction. (ECF No. 1.) Plaintiff’s sole claim against

Defendant is brought pursuant to the CPLA, whereby Plaintiff alleges that Defendant

breached its duty to exercise reasonable care. (ECF No. 7 at 3, ¶ 13.) Defendant

moved for summary judgment on August 23, 2018. (ECF No. 28.) In the Motion,

Defendant asserts that Plaintiff’s claim “is barred by the valid and enforceable waiver of

liability and assumption of the risk provisions in Plaintiff’s Membership Agreement.” (Id.

at 2.) Plaintiff subsequently filed a response to the Motion (“Response”; ECF No. 29),

to which Defendant replied (“Reply”; ECF No. 32).



                                             3
                                  II. LEGAL STANDARD

       Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

relevant substantive law, it is essential to proper disposition of the claim. Wright v.

Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “g enuine” if

the evidence is such that it might lead a reasonable trier of fact to return a verdict for

the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

       In analyzing a motion for summary judgment, a court must view the evidence

and all reasonable inferences therefrom in the light most favorable to the nonmoving

party. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

In addition, the Court must resolve factual ambiguities against the moving party, thus

favoring the right to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th

Cir. 1987).

       Where, as here, “the moving party does not bear the ultimate burden of

persuasion at trial, it may satisfy its burden on a motion for summary judgment by

identifying a lack of evidence for the nonmovant on an essential element of the

nonmovant’s claim.” Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th

Cir. 2001) (internal quotation marks omitted). If the movant meets this burden, the

burden shifts to the nonmovant “to go beyond the pleadings and set forth specific facts



                                              4
that would be admissible in evidence in the event of trial from which a rational trier of

fact could find for the nonmovant.” Adler, 144 F.3d at 671 (internal quotation marks

omitted). A party must support an assertion that a fact is genuinely disputed by “citing

to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations, . . . admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).

                                       III. ANALYSIS

       “Under Colorado law, ‘exculpatory agreements have long been disfavored,’ B &

B Livery, Inc. v. Riehl, 960 P.2d 134, 136 (Colo. 1998), and it is well-established that

such agreements cannot ‘shield against a claim for willful and wanton conduct,

regardless of the circumstances or intent of the parties,’ Boles v. Sun Ergoline, Inc., 223

P.3d 724, 726 (Colo. 2010).” Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243,

1249 (10th Cir. 2018). “But claims of negligence are a different matter. Colorado

common law does not categorically prohibit the enforcement of contracts seeking to

release claims of negligence.” Espinoza v. Ark. Valley Adventures, LLC, 809 F.3d

1150, 1152 (10th Cir. 2016).

       “The determination of the sufficiency and validity of an exculpatory agreement is

a question of law for the court to determine.” Jones v. Dressel, 623 P.2d 370, 376

(Colo. 1981). Accordingly, the Colorado Supreme Court has instructed courts to

consider the following four factors when determining the enforceability of an exculpatory

agreement: “(1) the existence of a duty to the public; (2) the nature of the service

performed; (3) whether the contract was fairly entered into; and (4) whether the



                                              5
intention of the parties is expressed in clear and unambiguous language [collectively,

the ‘Jones factors’].” Id. An exculpatory agreement “must satisfy all four factors to be

enforceable.” Raup v. Vail Summit Resorts, Inc., 734 F. App’x 543, 546 (10th Cir.

2018).

         Defendant concisely argues that the Exculpatory Provisions satisfy the first three

Jones factors. (ECF No. 28 at 7–10.) See Stone v. Life Time Fitness, Inc., 411 P.3d

225, 229 (Colo. App. 2017) (finding that the first three Jones factors were readily

satisfied by an exculpatory provision contained in a fitness club’s membership

agreement). In her Response, Plaintiff only addresses the fourth Jones factor and

concedes “that it is the fourth factor regarding clear and unambiguous language which

is the focus for the determination of this motion for summary judgment.” (ECF No. 29 at

6 (emphasis omitted).) Given Plaintiff’s candid concession, the Court concludes that

the Exculpatory Provisions satisfy the first three Jones factors, and therefore the Court

need only address the fourth and final factor.

         Under the fourth factor, “[t]he inquiry should be whether the intent of the parties

was to extinguish liability and whether this intent was clearly and unambiguously

expressed.” Heil Valley Ranch, Inc. v. Simkin, 784 P.2d 781, 785 (Colo. 1989)). The

Colorado Supreme Court has explained that “[t]o determine whether the intent of the

parties is clearly and unambiguously expressed, [a court may] examine[ ] the actual

language of the agreement for legal jargon, length and complication, and any likelihood

of confusion or failure of a party to recognize the full extent of the release provisions.’”

Chadwick v. Colt Ross Outfitters, Inc., 100 P.3d 465, 467 (Colo. 2004). A court m ay



                                               6
also “take[ ] into account an injured party’s subsequent acknowledgment that he

understood the meaning of the provision.” Id.

       After carefully analyzing the Membership Agreement and its Exculpatory

Provisions, the Court finds that it was the intent of the parties to extinguish liability, and

this intent was clearly and unambiguously expressed. The language in the Exculpatory

Provisions is clear and unambiguous, and these provisions are not overburdened with

extensive or complex legal jargon. The provisions are not inordinately long (less than

half a page) or complicated. See Lahey v. Covington, 964 F. Supp. 1440, 1445 (D.

Colo. 1996) (concluding that a release agreement of “just over one page” was “short”).

       Moreover, the Court finds that the organization of the Membership Agreement

and the placement of its release language makes it unrealistic that the Exculpatory

Provisions could be missed or misunderstood. See Chadwick, 100 P.3d at 468. Each

provision has its own subheading, written in bold font with all capital letters and

underlined. (ECF No. 28-1 at 4.) The Waiver of Liability provision is in larger font than

the rest of the page, and Plaintiff signed the Membership Agreement directly

underneath these provisions. (Id.) Between Plaintiff’s signature and the Exculpatory

Provisions is a sentence instructing Plaintiff: “Do not sign this Agreement until you have

read both sides.” (ECF No. 28-1 at 4 (emphasis in original).)

       In her deposition, Plaintiff admitted that she saw this instruction, read the entire

Membership Agreement, read and understood the W aiver of Liability provision, and

understood the effect of executing the provision. (ECF No. 28-3 at 13–15.) See

Chadwick, 100 P.3d at 467 (in determining whether an exculpatory provision satisfies



                                               7
the fourth Jones factor, a court may “take[ ] into account an injured party’s subsequent

acknowledgment that he understood the meaning of the provision”). Thus, under the

standard expressed by the Colorado Supreme Court in Chadwick, the Exculpatory

Provision was clear and unambiguous. See id.

       Plaintiff maintains, however, that the Exculpatory Provisions are not enforceable

because the provisions do not (1) “sufficiently notify Plaintiff Johnson that she was

releasing Gold’s Gym from liability for negligence causing her injuries from broken or

defective exercise machines;” and (2) “specifically describe nor include injuries from

broken or defective exercise equipment or machines.” (ECF No. 29 at 13.) In sum,

Plaintiff’s arguments appear to be solely based on her belief that the Exculpatory

Provisions did not reference “broken or defective exercise machines.” (See ECF No.

29.)

       The Court is not convinced. At the outset, the Court notes that Plaintif f’s

arguments fail on their face given that the Exculpatory Provisions do in fact refer to

defective fitness equipment. In particular, one of the Exculpatory Provisions provides:

“Member acknowledges that [ ] Gold’s Gym does not manufacture any of the fitness or

other equipment at its facilities,” and therefore Gold’s Gym shall not “be held liable for

any such defective equipment.” (ECF No. 28-1 at 4 (emphasis added).)1 Accordingly, it

is beyond dispute that, contrary to Plaintiff’s arguments, the Exculpatory Provision does

in fact reference defective fitness equipment and therefore it was clearly contemplated

       1
           Plaintiff completely ignores this provision in her Response (see ECF No. 29), even
though the provision was discussed in the Motion (see, e.g., ECF No. 28 at 2–4 (“Plaintiff’s
claim . . . is barred by the valid and enforceable waiver of liability and assumption of the risk
provisions in Plaintiff’s Membership Agreement.” (emphasis added)).)

                                                  8
by the parties when the Membership Agreement was executed.

       If Plaintiff means to say that the reference to defective fitness equipment is not in

the correct exculpatory provision (i.e., that it should be in the “W aiver of Liability”

provision and not the “Assumption of Risk and Indemnification” provision), Plaintiff does

not argue or provide any authority as to why that would matter in this case. Moreover,

even if there is some significance to the fact that the reference to defective fitness

equipment is in a separate provision and under a separate heading, all Plaintiff appears

to be alleging from her filings is that Gold’s Gym was negligent for “fail[ing] to put an

‘Out of Order’ sign on this broken machine” and for “fail[ing] to warn its patrons in any

way of the danger of this broken seated cable rowing machine.” (ECF No. 7 at 2; see

ECF No. 29 at 2.) However, it is abundantly clear that the parties exculpated

negligence liability. In particular, the Waiver of Liability provision contained in the

Membership Agreement states:

              MEMBER VOLUNTARILY AGREES TO ASSUME ALL
              RISKS OF PERSONAL INJURY TO MEMBER . . . AND
              WAIVES ANY AND ALL CLAIMS OR ACTIONS THAT
              MEMBER MAY HAVE AGAINST GOLD’S GYM . . . FOR
              ANY SUCH PERSONAL INJURY . . . INCLUDING,
              WITHOUT LIMITATION: . . . INJURIES ARISING FROM
              GOLD’S GYM’S NEGLIGENCE, WHETHER DIRECT OR
              INDIRECT.

(ECF No. 28-1 at 4 (emphasis in original).) Therefore, even if the Court were to ignore

the clause regarding defective fitness equipment, Plaintiff’s claim would still fail as her

only allegations against Defendant is that her injuries were a result of Defendant’s

negligent failure to warn—a type of claim that the Membership Agreement explicitly

exculpates.

                                               9
       The Court also notes that, contrary to Plaintiff’s argument, Colorado law does not

require “that an exculpatory agreement describe in detail each specific risk that the

signor might encounter. Rather, an exculpatory agreement bars a claim if the

agreement clearly reflects the parties’ intent to extinguish liability for that type of claim.”

Squires v. Breckenridge Outdoor Educ. Ctr., 715 F.3d 867, 873 (10th Cir. 2013); see

also Heil Valley Ranch, 784 P.2d at 785. A review of the Exculpatory Provisions clearly

reflects the parties’ intent to extinguish liability for Plaintiff’s type of claim.

       In sum, Plaintiff alleges that she sustained injuries when she used a broken

rowing machine at the Gym. (ECF No. 7 at 2, ¶¶ 7 & 9.) However, Plaintiff explicitly

waived “ANY AND ALL CLAIMS OR ACTIONS” against Defendant for “INJURIES

ARISING FROM USE OF ANY EXERCISE EQUIPMENT [OR] MACHINES” at the

Gym. (ECF No. 28-1 at 4 (emphasis in original).) Similarly, Plaintiff alleges that

Defendant failed to put an “Out of Order” sign on the broken rowing machine. (ECF No.

7 at 2, ¶ 8.) However, Plaintiff expressly waived “ANY AND ALL CLAIMS OR

ACTIONS” against Defendant for “INJURIES ARISING FROM GOLD’S GYM’S

NEGLIGENCE, WHETHER DIRECT OR INDIRECT.” (ECF No. 28-1 at 4 (emphasis in

original).) Likewise, Plaintiff alleges that she sustained injuries from the use of

Defendant’s exercise equipment. (ECF No. 7 at 2, ¶¶ 7 & 9.) However, Plaintiff

explicitly waived “ANY AND ALL CLAIMS OR ACTIONS” against Defendant for injuries

“RESULTING FROM EXERCISING AT ANY GOLD’S GYM.” (ECF No. 28-1 at 4

(emphasis in original).) Lastly, Plaintiff alleges that her injuries were caused by a

broken rowing machine at the Gym. (ECF No. 7 at 2, ¶¶ 7–9.) However, Plaintiff

                                                10
expressly agreed to not hold Defendant liable for any defective fitness equipment at the

Gym. (ECF No. 28-1 at 4.) Thus, it is irrefutable that the Exculpatory Provisions clearly

reflect an intent to extinguish liability for Plaintiff’s type of claim, and that Plaintiff’s

alleged injuries are the type of injuries contemplated by the Membership Agreement.

       It is thus beyond dispute that it was the parties’ intention to extinguish liability

and that this intention was clearly and unambiguously expressed. Therefore, the Court

finds that all four of the Jones factors are satisfied and that the Exculpatory Provisions

are valid as a matter of law. See Anderson v. Eby, 998 F.2d 858, 862 (10th Cir. 1993)

(“If the plain language of the waiver is clear and unambiguous, it is enforced as a matter

of law.”). In addition, the Court finds Plaintiff’s claim to fall within the scope of the

enforceable Exculpatory Provisions. Accordingly, summary judgment is appropriate

against Plaintiff.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Defendant’s Motion for Summary Judgment (ECF No. 28) is GRANTED;

2.     The Clerk of the Court shall enter judgment in favor of Defendant and against

       Plaintiff, and shall terminate this case; and

3.     Defendant shall have its costs upon compliance with D.C.COLO.LCivR 54.1.




                                                11
Dated this 11th day of March, 2019.

                                           BY THE COURT:




                                           William J. Martínez
                                           United States District Judge




                                      12
